Citation Nr: 0431889	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  97-07 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1. Entitlement to an increased disability evaluation for post 
operative right (major) shoulder dislocation with 
degenerative joint disease, currently evaluated as 30 percent 
disabling.

2. Entitlement to an increased disability evaluation for left 
(minor) shoulder degenerative joint disease associated with 
post operative right shoulder dislocation with degenerative 
joint disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from January 1975 to September 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Seattle, 
Washington Regional Office (RO).  In an August 1985 rating 
decision, the RO established service connection for post-
operative right (major) shoulder dislocation, and assigned a 
20 percent disability rating for that disability.  In a 
December 1994 rating decision, the RO, in pertinent part, 
increased the disability rating to 30 percent.  In December 
1995, the RO proposed to reduce the disability rating from 30 
percent to 20 percent disabling.  In an April 1996 rating 
decision, the RO reduced the disability evaluation for the 
veteran's post operative right (major) shoulder dislocation 
from 30 percent to 20 percent disabling, effective July 1, 
1996.  In May 1996, the veteran submitted a notice of 
disagreement with the April 1996 rating decision.  In 
December 1996, the RO issued a statement of the case (SOC) 
regarding the issue of whether reduction of the 20 percent 
disability rating for post operative right (major) shoulder 
dislocation was proper.  In December 1996, the veteran 
submitted his Substantive Appeal to that issue and asserted 
that his condition had worsened.

Regarding his left shoulder disability, in a December 1996 
rating decision, the RO, in pertinent part, established 
service connection for left (minor) shoulder degenerative 
joint disease and assigned a 10 percent disability rating, 
effective May 2, 1996.  In February 1997, the veteran 
submitted his notice of disagreement with the assigned 
evaluation.  In May 1997, the RO issued the SOC regarding his 
left shoulder disability; subsequently, the veteran timely 
submitted his Substantive Appeal.

In May 1997, the veteran was afforded a hearing before the RO 
officer.  In an October 1997 rating decision, the RO restored 
the disability rating for his post operative right (major) 
shoulder dislocation from 20 percent to 30 percent, effective 
July 1, 1996; and increased the disability rating for left 
(minor) shoulder degenerative joint disease from 10 percent 
to 20 percent disabling, retroactive to July 1, 1996.  

A March 2001 VA treatment record reflects that the veteran 
relocated to New Hampshire.  Therefore, jurisdiction over the 
veteran's claim has been transferred to the RO in Manchester, 
New Hampshire.  The veteran has been represented by the 
Disabled American Veterans throughout this appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

A May 1995 private note shows that E. Bowman, M.D., treated 
the veteran's right shoulder.  Clinical documentation of the 
cited treatment is not of record.  VA should obtain all 
relevant VA and private treatment records that could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

VA has not notified the veteran of the information that is 
necessary to substantiate a claim for an increased rating.  
In the August 2001 Veterans Claims Assistance Act of 2000 
(VCAA) notice, the RO provided the wrong information that is 
necessary to substantiate claims for an increased rating; 
they outlined the information needed for a claim for service 
connection.  Although some of the information in the August 
2001 VCAA letter is relevant to the current claims for an 
increased rating, the VCAA requires that VA provide the 
correct information on the issues on appeal.  See VAOPGCPREC 
7-2004.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has invalidated the regulations 
which empowered the Board to issue written notification of 
the VCAA to veterans.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, 
the appeal is remanded to the RO.

Under the circumstances, this case is remanded for the 
following actions:  

1.  Inform the veteran of the information and 
evidence not of record that is necessary to 
substantiate the claim for an increased rating.  
The veteran should also be asked to provide any 
evidence in his possession that pertains to the 
claims.  (Duplicate records of materials already in 
the claims folder need not be submitted.)

2. Request that the veteran provide information, 
including the address and approximate dates of 
treatment, as to treatment provided by Dr. Bowman.  
Upon receipt of the requested information, contact 
Dr. Bowman and request that he/she forward copies 
of all available clinical documentation pertaining 
to treatment of the veteran's left and/or right 
shoulder for incorporation into the claims file.  

3.  Associate copies of all VA clinical 
documentation regarding treatment for the veteran's 
post-operative right (major) shoulder dislocation 
and left (minor) shoulder degenerative joint 
disease after February 9, 2004, with the claims 
file.  The veteran has recently received treatment 
from the Manchester, New Hampshire, and Boston, 
Massachusetts, VA Medical Centers.

4.  Readjudicate the claims on appeal.  If the claims 
remain denied, provide the veteran and his 
representative with a supplemental statement of the 
case.  The supplemental statement of the case must 
contain notice of all relevant actions taken on his 
claims, including a summary of the evidence and 
discussion of all pertinent legal authority.  Allow an 
appropriate period for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



